Case 1:16-cr-20549-RNS Document 1529 Entered on FLSD Docket 12/02/2020 Page 1 of 1




                             United States District Court
                             Southern District of Florida

    United States of America,              )
    Plaintiff                              )
                                           )
    v.                                     )
                                             Criminal Case No. 16-20549-CR-Scola
                                           )
    Philip Esformes,                       )
    Defendant.                             )


              Order to Continue Status Conference – Ends of Justice

          This matter is before the Court on the Parties’ Joint Ore Tenus Motion to
   Continue Status Conference Presently Scheduled for December 1, 2020 at 8:30
   AM because Defendant’s appeal is still pending and not trials are occurring in
   the district until at least April 2021. The Court has considered the ore tenus
   motion, and being otherwise fully advised, it is
          Ordered and Adjudged as follows:
          1) The joint ore tenus motion to continue status conference is granted.
   The interests of justice served by a continuance outweigh any interest of the
   public or the Defendant in a speedy trial. As a result, the period of delay
   resulting from this continuance C i.e., from the date of the request, November
   30, 2020 until April 26, 2021 and until after the appeal of his convictions C
   is excludable time under the Speedy Trial Act. See 18 U.S.C. ' 3161(h)(7).
          2) This cause is set for telephonic status conference on April 26, 2021 at
   8:30 a.m. to set a trial date before the Honorable Robert N. Scola, Jr., United
   States District Judge, at 400 North Miami Avenue, Courtroom 12-3, Miami,
   Florida.
          3) Due to the coronavirus, the status conference shall be conducted only
   telephonically. Attorneys shall call, preferably from a land-line, toll free 1-888-
   684-8852 five minutes prior to the scheduled time, enter access code 5939288
   followed by the # sign, and then security code 2525 followed by the # sign.
          Done and Ordered in Chambers at Miami, Florida, on December 1, 2020.


                                         _______________________________
                                         Robert N. Scola, Jr.
                                         United States District Judge

   cc:   counsel of record
